                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                            NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL DAVID NILSEN,                           Case No. 19-cv-02917-PJH
                                                       Petitioner,
                                   8
                                                                                         ORDER FOR RESPONDENT TO
                                                v.                                       SHOW CAUSE
                                   9

                                  10     LAKE COUNTY SUPERIOR COURT,
                                         APPELLATE DEPT.,
                                  11                   Respondent.
                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, a California probationer, filed a pro se petition for a writ of habeas

                                  14   corpus pursuant to 28 U.S.C. § 2254. The amended petition was dismissed with leave to

                                  15   amend and petitioner has filed a second amended petition.

                                  16                                         BACKGROUND

                                  17          Petitioner states that after being found guilty of driving while under the influence,

                                  18   he was sentenced to 20 days jail time, nine months in DUI school, 116 hours of

                                  19   community service and three years of probation. Second Amended Petition (“SAP”) at 2.

                                  20   Petitioner further contends that the California Court of Appeal and California Supreme

                                  21   Court denied his appeals. Id.

                                  22                                           DISCUSSION

                                  23          STANDARD OF REVIEW
                                  24          This court may entertain a petition for writ of habeas corpus “in behalf of a person

                                  25   in custody pursuant to the judgment of a State court only on the ground that he is in

                                  26   custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

                                  27   § 2254(a); Rose v. Hodges, 423 U.S. 19, 21 (1975). Habeas corpus petitions must meet

                                  28   heightened pleading requirements. McFarland v. Scott, 512 U.S. 849, 856 (1994). An
                                   1   application for a federal writ of habeas corpus filed by a prisoner who is in state custody

                                   2   pursuant to a judgment of a state court must “specify all the grounds for relief available to

                                   3   the petitioner ... [and] state the facts supporting each ground.” Rule 2(c) of the Rules

                                   4   Governing § 2254 Cases, 28 U.S.C. § 2254. “‘[N]otice’ pleading is not sufficient, for the

                                   5   petition is expected to state facts that point to a ‘real possibility of constitutional error.’”

                                   6   Rule 4 Advisory Committee Notes (quoting Aubut v. Maine, 431 F.2d 688, 689 (1st Cir.

                                   7   1970)).

                                   8          LEGAL CLAIMS
                                   9          Liberally construing the second amended petition, petitioner asserts that: (1) he

                                  10   was falsely arrested due to an unauthorized traffic stop; (2) the trial court lacked

                                  11   jurisdiction because the accusatory pleading was void; (3) his speedy trial rights were

                                  12   violated; and (4) the trial judge erred by failing to recuse himself.1 SAP at 1-2.
Northern District of California
 United States District Court




                                  13   Petitioner’s third and fourth claims are sufficient to require a response. The remaining

                                  14   claims are dismissed.

                                  15          Petitioner’s first claim regarding the unauthorized stop and false arrest pursuant to

                                  16   the Fourth Amendment, fails to present a federal habeas claim. In Stone v. Powell, 428

                                  17   U.S. 465, 481-82, 494 (1976), the Supreme Court held that federal habeas review of

                                  18   Fourth Amendment claims is barred unless the state did not provide an opportunity for full

                                  19   and fair litigation of those claims. Even if the state courts' determination of the Fourth

                                  20   Amendment issues is improper, it will not be remedied in federal habeas corpus actions

                                  21   so long as the petitioner was provided a full and fair opportunity to litigate the issue. See

                                  22   Locks v. Sumner, 703 F.2d 403, 408 (9th Cir. 1983). California state procedure provides

                                  23   an opportunity for full litigation of any Fourth Amendment claim. To the extent that

                                  24   petitioner argues a violation of state law, that does not state a federal habeas claim. See

                                  25

                                  26   1
                                         To the extent that petitioner argues in claim four that the appellate court erroneously
                                  27   denied petitioner’s motion for the trial judge to recuse himself, any such claim is
                                       dismissed. The appellate court dismissed the motion as untimely and petitioner argues
                                  28   that the motion was timely filed. Even if the appellate court erred, that does not state a
                                       separate federal claim regarding recusal.
                                                                                       2
                                   1   Estelle v. McGuire, 502 U.S. 62, 68 (1991) (“We have stated many times that federal

                                   2   habeas corpus relief does not lie for errors of state law.”)

                                   3          In his second claim, petitioner argues that pursuant to state law too much time

                                   4   elapsed between his arrest and the filing of charges, therefore the trial court lacked

                                   5   jurisdiction. Petitioner again only describes violations of state procedure and law and this

                                   6   fails to state a federal claim. See Estelle, 502 U.S. at 68.

                                   7                                             CONCLUSION

                                   8          1.        The first two claims are dismissed, and this petition continues with claims

                                   9   three and four regarding a speedy trial violation and the failure of the trial judge to recuse

                                  10   himself.

                                  11          2.        The clerk shall serve by regular mail a copy of this order and the petition

                                  12   (Docket No. 10) and all attachments thereto on respondent and respondent’s attorney,
Northern District of California
 United States District Court




                                  13   the Lake County Probation Department. The clerk shall also send a courtesy copy to the

                                  14   Attorney General of the State of California. The clerk also shall serve a copy of this order

                                  15   on petitioner.

                                  16          3.        Respondent shall file with the court and serve on petitioner, within fifty-six

                                  17   (56) days of the issuance of this order, an answer conforming in all respects to Rule 5 of

                                  18   the Rules Governing Section 2254 Cases, showing cause why a writ of habeas corpus

                                  19   should not be granted. Respondent shall file with the answer and serve on petitioner a

                                  20   copy of all portions of the state trial record that have been transcribed previously and that

                                  21   are relevant to a determination of the issues presented by the petition.

                                  22          If petitioner wishes to respond to the answer, he shall do so by filing a traverse

                                  23   with the court and serving it on respondent within twenty-eight (28) days of his receipt of

                                  24   the answer.

                                  25          4.        Respondent may file a motion to dismiss on procedural grounds in lieu of

                                  26   an answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules

                                  27   Governing Section 2254 Cases. If respondent files such a motion, it is due fifty-six (56)

                                  28   days from the date this order is entered. If a motion is filed, petitioner shall file with the
                                                                                        3
                                   1   Court and serve on respondent an opposition or statement of non-opposition within

                                   2   twenty-eight (28) days of receipt of the motion, and respondent shall file with the court

                                   3   and serve on petitioner a reply within fourteen (14) days of receipt of any opposition.

                                   4          5.     Petitioner is reminded that all communications with the court must be

                                   5   served on respondent by mailing a true copy of the document to respondent’s counsel.

                                   6   Petitioner must keep the court informed of any change of address and must comply with

                                   7   the court’s orders in a timely fashion. Failure to do so may result in the dismissal of this

                                   8   action for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b). See

                                   9   Martinez v. Johnson, 104 F.3d 769, 772 (5th Cir. 1997) (Rule 41(b) applicable in habeas

                                  10   cases).

                                  11          IT IS SO ORDERED.

                                  12   Dated: November 18, 2019
Northern District of California
 United States District Court




                                  13

                                  14                                                              /s/ Phyllis J. Hamilton
                                                                                                PHYLLIS J. HAMILTON
                                  15                                                            United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     4
